Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In after-final amendments dated 5/6/21, Applicant amended claims 1, 8, and 15, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for providing semantic context across multiple analytical tools: receiving, by a semantic context service, a semantic context associated with a report generated by a first analytical tool that publishes semantic contexts of the first analytical tool to the semantic context service in a first format that is specific to the first analytical tool, the semantic context at least partially comprising one or more filters, each associated with a respective dimension used by the first analytical tool in the report and being represented in metadata associated with the report; determining, by the semantic context service, a first response to the first semantic context request and a second response to the second semantic context request based on the set of parameters, the first response and the second response each comprising the semantic context of the first analytical tool in response to determining that the set of parameters comprises the dimension; and returning, by the semantic context service, the first response to the second analytical tool and the second response to the third analytical tool, the second analytical tool applying the semantic context to a report generated by the second analytical tool.  Examiner believes these features, in combination with .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Kakhandiki et all (US 10,430,180) teaches upgrading an application using field layout data and technology framework changes, does not teach semantic context comprising filters and determining semantic context in second and third applications (column 2 lines 9-25, columns 6-7 lines 25-33).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting mental processes, in view of Applicant’s amendments reciting publishing semantic contexts in a first format with filters represented in metadata with the report, Examiner believes the claimed invention recites sufficiently more than the mental processes and these rejections are withdrawn.  Regarding rejections of claims 1-6, 8-13, and 15-20 under 35 U.S.C. 102 by Thompson, Applicant’s amendments described above overcome Thompson’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/11/21